1

2

3

4

5

6

7

8
                        UNITED STATES DISTRICT COURT
9
                       CENTRAL DISTRICT OF CALIFORNIA
10

11                                              )
     MARILYN NGUYEN,                            )    Case No. CV 18-09683-DSF (JEM)
12                                              )
                               Plaintiff,       )
13                                              )    ORDER ACCEPTING FINDINGS AND
                  v.                            )    RECOMMENDATIONS OF UNITED
14                                              )    STATES MAGISTRATE JUDGE
     ANDREW M. SAUL, Commissioner of            )
15   Social Security Administration,            )
                                                )
16                             Defendant.       )
                                                )
17
           Pursuant to 28 U.S.C. § 636, the Court has reviewed the pleadings, the records on file,
18
     and the Report and Recommendation of the United States Magistrate Judge. No Objections
19
     to the Report and Recommendation have been filed within the time allowed for Objections.
20
     The Court accepts the findings and recommendations of the Magistrate Judge.
21
           IT IS HEREBY ORDERED that Judgment shall be entered AFFIRMING the
22
     Commissioner’s decision to deny Social Security Disability Insurance benefits and
23
     Supplemental Security Income benefits to Plaintiff and DISMISSING this action with prejudice
24

25
     DATED: March 16, 2020
26                                                        DALE S
                                                               S. FISCHER
                                                    UNITED STATES DISTRICT JUDGE
27

28
